DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 10, 2022. Claims 2, 7, 15, and 16 have been cancelled without prejudice.  Claims 1, 3-6, 8-14, 17, and 18 are pending and an action on the merits is as follows.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2005/0270468 A1).
In regard to claim 1, Choi et al. discloses a polarizing substrate comprising (see e.g. Figures 1-2): 
a transparent base layer 102; and 
a polarizing layer 103 coated on at least one surface of the base layer 102.
Note that the product by process limitation, “ . . . coated on. . . ” has been fully considered by the examiner.   However, it is further noted that the patentability of a product does not depend on its method of production (see e.g. MPEP 2113).
In regard to claim 4, Choi et al. discloses the limitations as applied to claim 1 above, and
wherein the base layer 102 comprises a plastic film (see e.g. paragraph [0026]).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al. (US 2016/0195658 A1).
In regard to claim 17, Choi et al. discloses a method for manufacturing a polarizing substrate, the method comprising: 
preparing a transparent base layer (see e.g. paragraph [0005]); and 
forming a polarizing layer by coating a dye on a surface of the transparent base layer (see e.g. paragraph [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2005/0270468 A1) in view of Xie (US 2018/0157081 A1).
In regard to claim 3, Choi et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the polarizing layer has a polarization efficiency which is varied by a silt width formed in the polarizing layer,
wherein the slit width is given a predetermined value based on a desired transmittance or a desired polarization efficiency.
However, Xie discloses (see e.g. Figure 2):
wherein the polarizing layer 11 has a polarization efficiency which is varied by a slit width formed in the polarizing layer 11. Although Xie et al. does not explicitly disclose “wherein the slit width is given a predetermined value based on a desired transmittance or a desired polarization efficiency”, one of ordinary skill in the art would recognize that slit width directly correlates to the transmittance of the polarizer.
Given the teachings of Xie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Choi et al. with wherein the polarizing layer has a polarization efficiency which is varied by a silt width formed in the polarizing layer, wherein the slit width is given a predetermined value based on a desired transmittance or a desired polarization efficiency.
Doing so would provide a means of adjusting the transmittance of light through the device.
In regard to claim 5, Choi et al. discloses a variable transmissivity device comprising: 
a first polarizing substrate and a second polarizing substrate, each of which includes a transparent base layer 102 and a polarizing layer 103 coated on at least one surface of the base layer 102; 
a liquid crystal layer (denoted Liquid Crystal in Figures 1-2) disposed between the first polarizing substrate and the second polarizing substrate; 
a first alignment layer 106 and a first transparent electrode 104 stacked on a first surface of the liquid crystal layer in a direction in which the first polarizing substrate is positioned; and 
a second alignment layer 106 and a second transparent electrode 104 stacked on a second surface of the liquid crystal layer opposite to the first surface of the liquid crystal layer in a direction in which the second polarizing substrate is positioned.
Choi et al. fails to disclose
wherein each of the polarizing layers has a polarization efficiency which is varied by a silt width formed in the polarizing layer,
wherein the slit width is given a predetermined value based on a desired transmittance or a desired polarization efficiency.
However, Xie discloses (see e.g. Figure 2):
wherein each of the polarizing layers 11 has a polarization efficiency which is varied by a slit width formed in the polarizing layer 11. Although Xie et al. does not explicitly disclose “wherein the slit width is given a predetermined value based on a desired transmittance or a desired polarization efficiency”, one of ordinary skill in the art would recognize that slit width directly correlates to the transmittance of the polarizer.
Given the teachings of Xie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Choi et al. with wherein each of the polarizing layers has a polarization efficiency which is varied by a silt width formed in the polarizing layer, wherein the slit width is given a predetermined value based on a desired transmittance or a desired polarization efficiency.
Doing so would provide a means of adjusting the transmittance of light through the device.
In regard to claim 6, Choi et al. discloses the limitations as applied to claim 5 above, and
wherein each of the polarizing layers 103 is formed by coating a plastic resin.
Note that the product by process limitation, “ . . .formed by cutting and bending a portion of the opening of the fixing member . . . ” has been fully considered by the examiner.   However, it is further noted that the patentability of a product does not depend on its method of production (see e.g. MPEP 2113).
In regard to claim 8, Choi et al. discloses the limitations as applied to claim 5 above, and
wherein each of the base layers 102 comprises a plastic film (see e.g. paragraph [0026]).
In regard to claim 9, Choi et al. discloses the limitations as applied to claim 5 above, and
wherein the first transparent electrode 104 is disposed between a first base layer 102 of the first polarizing substrate and the first alignment layer 106, and wherein the second transparent electrode 104 is disposed between a second base layer 102 of the second polarizing substrate and the second alignment layer 106.
In regard to claim 10, Choi et al. discloses the limitations as applied to claim 5 above, and
wherein the first transparent electrode 104 is disposed between a first polarizing layer 103 of the first polarizing substrate and the first alignment layer 106, and wherein the second transparent electrode 104 is disposed between a second polarizing layer 103 of the second polarizing substrate and the second alignment layer 106 of the second polarizing substrate.
In regard to claim 11, Choi et al. discloses the limitations as applied to claim 5 above, and
wherein the liquid crystal layer includes: a plurality of cells with which a liquid crystal is filled; and a spacer 110 to maintain a gap between the plurality of cells (see e.g. Figure 1-2).
In regard to claim 12, Choi et al. discloses the limitations as applied to claim 11 above, and
wherein the liquid crystal comprises a polymer (see e.g. Figure 1).
In regard to claim 13, Choi et al. discloses the limitations as applied to claim 11 above, and
wherein the spacer comprises a ball spacer or a column spacer (see e.g. Figures 1-2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2005/0270468 A1) in view of Xie (US 2018/0157081 A1) and further in view of Ueda (US 2008/0137025 A1).
In regard to claim 14, Choi et al., in view of Xie, discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the spacer comprises a monomer.
However, Ueda discloses (see e.g. paragraphs [0074], [0076], and [0081]):
wherein the spacer comprises a monomer.
Given the teachings of Ueda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Choi et al., in view of Xie,  with wherein the spacer comprises a monomer.
Doing so would provide a means for producing a spacer for maintaining a cell gap in a liquid crystal device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 2016/0195658 A1) in view of Hiratsuka et al. (US 2011/0194052 A1).
In regard to claim 18, Yamauchi et al. discloses the limitations as applied to claim 17 above, but fails to disclose	
wherein the forming the polarizing layer comprises adjusting an initial transmissivity by adjusting a slit width.
However, Hiratsuka et al. discloses (see e.g. paragraph [0063]):
wherein the forming the polarizing layer comprises adjusting an initial transmissivity by adjusting a slit width.
Given the teachings of Hiratsuka et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yamauchi et al. with wherein the forming the polarizing layer comprises adjusting an initial transmissivity by adjusting a slit width.
	Doing so would provide a coating means of forming a polarization element using a slit dye coater.

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 5-7 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1 have been fully considered and are appreciated.  However, the examiner respectfully disagrees.
Firstly, applicant argues that the cited references fail to disclose the polarizing layer being coated.  However, as noted above and previously, this is a product by process recitation.
Applicant further argues that the reference cited intermediate layers between the polarizer and the claimed substrate.  However, it is noted that the current claim language does not preclude intermediate layers.
Regarding claims 17 and 18, the newly added claims are rejected using newly cited prior art references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871